DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/29/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/15/2019 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length (155 words) and because of the use of phrases which can be implied, such as, “The group of inventions relates to”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms “Teflon”, which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claim 22 is objected to because of the following informalities:

Regarding Claim 22, the term “NYLON” is no longer a trademark and has since being considered a generic term and thus the term should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 22, the claim contains the trademark/trade name “TEFLON”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nylon, polytetrafluorethylene and combinations thereof.--. It is noted that in the art the term “polytetrafluorethylene” is used interchangeably with the term “polytetrafluoroethylene”.
Regarding Claim 23, it is unclear whether the recitation of “a coating” in line 2 refers to “a coating” of the base claim (claim 16, line 5) or to some other coating thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --the coating--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 23 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat et al. - (WO2015/107314 - referring to US2016/0341491 as English equivalent), in view of Schmitz - (US2007/0131394) as evidenced by Erturk et al. - (US7353860 - evidence for claim 16) and as evidenced by Rogalska et al. - (US2004/0224137 - evidence for claim 23), and further in view of Rathkey - (US2589730), hereinafter referred to as “Duprat”, “Schmitz”, “Erturk”, “Rogalska”, and “Rathkey”, respectively.
Regarding Claim 16, Duprat discloses (Figure 1) a shell-and-tube condenser (1, condenser per Paragraph 0017, line 1), comprising: 
a shell (17), which houses (as shown in Figure 1) a bundle (5) of heat exchange tubes (3) having grooves (grooves, as shown in Figure 3 as annotated below) on their outer surfaces (OS in Figure 4, which correspond to the upper surface of the cross-section shown in Figure 3) and fastened in place (as shown in Figure 1 and per Paragraph 0018) with tube plates (tube plates, as shown in Figure 3 as annotated below), spacers (7), and inlets (11 & 19) and outlets (13 & 21) for tube space and shell space heat carriers (first fluid flowing inside the tubes per Paragraph 0020 and second fluid flowing outside the tubes per Paragraph 0023, respectively).
 Duprat fails to teach wherein the outer surfaces of the heat exchange tubes include a coating of a hydrophobic material.
However, Schmitz teaches a condenser (condenser, per Paragraph 0003, lines 1-7) comprising plural heat exchange tubes (1, as shown in Figure 1 and plural per Paragraph 0005, lines 1-4). In particular, Schmitz teaches wherein the outer surfaces (3) of the heat exchange tubes include a coating (7) of a hydrophobic material (polytetrafluoroethylene, per Paragraph 0026, which is hydrophobic as evidenced by Erturk’s Column 4, lines 18-26) for the purpose of reducing the adhesion of the of the fluid flowing outside of the tubes to the outside surface of the tubes (per Schmitz’ Paragraph 0035, lines 10-12) in such a way that no condensation film can form on the (per Schmitz’ Paragraph 0035, lines 20-21) ultimately enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duprat, by employing a coating of a hydrophobic material at the outer surfaces of the heat exchange tubes, as taught by Schmitz, for the purpose of preventing liquid film formation on the condensing surface and instead promoting liquid droplet formation ultimately enhancing condensation heat transfer.  
Duprat as modified still fails to teach wherein a distance between the spacers decreases from the inlet of the shell space heat carrier to its outlet.
However, Rathkey teaches a shell-and-tube condenser (condenser of Figure 5), comprising a shell (40), which houses a bundle of heat exchange tubes (41) fastened in place with tube plates (42 & 43), spacers (47, 48, 49, 50), and inlets (44 & 46) and outlets (45 & 51) for tube space and shell space heat carriers (first fluid flowing inside the tubes per Column 4, lines 45-47 and second fluid flowing outside the tubes per Column 4, lines 47-50, respectively). In particular, Rathkey teaches that in condensers the volume of the gas being condensed (the shell space heat carrier) decreases as it is cooled and that when the cross section area of the gas passage remains constant the reduction in volume of the gas causes a corresponding reduction in velocity of the gas which results in a non-uniform pressure drop throughout the condenser, ultimately reducing heat transfer efficiency (per Column 1, lines 6-22). To mitigate the aforementioned inefficiencies Rathkey teaches to vary the cross sectional area of the gas passage from the gas inlet to the gas outlet (per Column 1, lines 50-55) by arranging the spacers such a distance (spacing between adjacent spacers 47-50) between the spacers decreases from the inlet of the shell space heat carrier to its outlet (as shown in Figure 5 and per Column 4, lines 50-54 where the distance between the spacers 47-50 decreases from the inlet 46 towards the outlet 51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duprat, by rearranging the spacers such that a distance between the spacers decreases from the inlet of the shell space heat carrier to its outlet, as taught by Rathkey, for the purpose of varying the cross-sectional area for the flow of the shell space heat carrier such that a velocity of the shell space heat carrier remains constant resulting in a uniform pressure drop throughout the condenser, ultimately enhancing heat transfer efficiency.  


    PNG
    media_image1.png
    692
    1174
    media_image1.png
    Greyscale

Duprat's Figures 1 and 3 as annotated by Examiner

Regarding Claim 17, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches wherein the heat exchange tubes include ribs (ribs, as shown in Duprat’s Figure 3 as annotated above) on inner surfaces (IS in Figure 4, which correspond to the lower surface of the cross-section shown in Figure 3) thereof but fails to teach a coating of a low-adhesion resistance material.
However, Schmitz further teaches (Figure 1) wherein the inner surfaces (5) of the heat exchange tubes include a coating (9) of a low-adhesion resistance material (organic silicate network, per Paragraph 0028 and Paragraph 0036, lines 5-15. Here a “low-adhesion resistance material” is interpreted in view of Applicant disclosure as a material capable of preventing adhesion and deposition of impurities which is the purpose of the organic silicate network per Schmitz’ Paragraph 0036, lines 10-15) for the purpose of reducing the sticking properties of the fluid flowing inside of the tubes consequently reducing the deposition and accumulation of organic and inorganic material on the inner surface of the tubes (per Schmitz’ Paragraph 0036, lines 10-15) ultimately enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duprat, by employing a coating of a low-adhesion resistance material at the inner surfaces of the heat exchange tubes, as taught by Schmitz, for the purpose of reducing the sticking properties of the fluid flowing inside of the tubes consequently reducing the deposition and accumulation of organic and inorganic material on the inner surface of the tubes ultimately enhancing heat transfer.  
Regarding Claim 18, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Rathkey’s Figure 5) wherein the distance between the spacers decreases (as set forth in claim 16 above) so as to maintain constant average velocity of steam during every pass of the shell space heat carrier (as set forth in claim 16 above, i.e. a distance between the spacers decreases from the inlet of the shell space heat carrier to its outlet, as taught by Rathkey, for the purpose of varying the cross-sectional area for the flow of the shell space heat carrier such that a velocity of the shell space heat carrier remains constant resulting in a uniform pressure drop throughout the condenser, ultimately enhancing heat transfer efficiency).
Regarding Claim 19, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Rathkey’s Figure 5) wherein the distance between the spacers decreases (as set forth in claim 16 above, i.e. a distance between the spacers decreases from the inlet of the shell space heat carrier to its outlet, as taught by Rathkey, for the purpose of varying the cross-sectional area for the flow of the shell space heat carrier such that a velocity of the shell space heat carrier remains constant resulting in a uniform pressure drop throughout the condenser, ultimately enhancing heat transfer efficiency) so as to maintain a constant ratio between an average volumetric flow rate of steam for every pass of the shell space heat carrier and a sectional area of an appropriate pass of the shell space heat carrier (necessarily a result of having a distance between the spacers decreasing from the inlet of the shell space heat carrier to its outlet as to enable a velocity of the shell space heat carrier to remain constant resulting in a uniform pressure drop throughout the condenser).
Regarding Claim 21, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Duprat’s Figures 2-4) wherein the heat exchange tubes include an inner surface (IS in Duprat’s Figure 4, which correspond to the lower surface of the cross-section shown in Figure 3) having ribs (ribs, as shown in Duprat’s Figure 3 as annotated above) but fails to teach a coating of a material with a high adhesion resistance coefficient.
However, Schmitz further teaches (Figure 1) wherein the inner surfaces (5) of the heat exchange tubes include a coating (9) of a material with a high adhesion resistance coefficient (organic silicate network, per Paragraph 0028 and Paragraph 0036, lines 5-15. Here a “high adhesion resistance coefficient” is interpreted in view of Applicant disclosure as a material capable of preventing adhesion and deposition of impurities which is the purpose of the organic silicate network per Schmitz’ Paragraph 0036, lines 10-15) for the purpose of reducing the sticking properties of the fluid flowing inside of the tubes consequently reducing the deposition and accumulation of organic and inorganic material on the inner surface of the tubes (per Schmitz’ Paragraph 0036, lines 10-15) ultimately enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duprat, by employing a coating of a material with a high adhesion resistance coefficient at the inner surfaces of the heat exchange tubes, as taught by Schmitz, for the purpose of reducing the sticking properties of the fluid flowing inside of the tubes consequently reducing the 
Regarding Claim 23, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches wherein the coating on the outer surfaces of the heat exchange tubes is made of a material that ensures an interfacial angle in a range of 90° - 150° (as evidenced by Rogalska in Paragraph 0012 where the contact angle of polytetrafluoroethylene is between 93° and 140°).
Regarding Claim 27, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Duprat’s Figure 3) wherein ribs (ribs, as shown in Duprat’s Figure 3 as annotated above) formed on an inner surface (IS in Duprat’s Figure 4, which correspond to the lower surface of the cross-section shown in Duprat’s Figure 3) of the heat exchange tubes correspond to the grooves on the outer surface of the heat exchange tubes (as shown in Duprat’s Figure 3 as annotated above).
Regarding Claim 28, Duprat as modified teaches the shell-and-tube condenser according to claim 27 and further teaches (Duprat’s Figures 2-4) wherein the ribs and grooves are circular in shape (due to the circular nature in cross-section of the tubes).
Regarding Claim 29, Duprat as modified teaches the shell-and-tube condenser according to claim 27 and further teaches wherein the ribs and groves are located at 0.1 - 10 times an outer diameter of the heat exchange tubes from one another (per Duprat’s Figure 3 the ribs and grooves are spaced apart by pith CP; Per Duprat’s Table 2 at least tube III has a pitch CP of 2.5mm and per Duprat’s Paragraph 0039 the diameter of tube III is 22.22mm. Here 2.5mm divided by 22.22mm equals 0.112 thus meeting the limitation as claimed).
Regarding Claim 30, Duprat as modified teaches the shell-and-tube condenser according to claim 27 and further teaches wherein a height (CD, Duprat’s Figure 3) of the ribs is in a range of 0.5-10 mm (Per Duprat’s Table 2 at least tube X has a CD of 0.49mm which rounds up to 0.5mm thus meeting the limitation as claimed).

Claims 20, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat in view of Schmitz as evidenced by Erturk, further in view of Rathkey, and further in view of Vasile et al. - (US4619311), hereinafter referred to as “Vasile”.

Regarding Claim 20, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches wherein the heat exchange tubes include an inner surface (IS in Figure 4, which correspond to the lower surface of the cross-section shown in Figure 3) but fails to teach the inner surface having a coating of hydrophobic material. 
However, Vasile teaches (Figure 1) a heat exchanger tube (10). In particular, Vasile teaches that a TEFLON coating (TEFLONor its generic material polytetrafluoroethylene is hydrophobic as evidenced by Erturk’s Column 4, lines 18-26) on the inside wall of the heat exchanger tube may be helpful in minimizing efficiency losses due to fouling of the inside wall (per Column 3, lines 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duprat, by coating the or its generic material polytetrafluoroethylene, as taught by Vasile, for the purpose of minimizing efficiency losses due to fouling of the inside surface of the heat exchanger tubes.  
Duprat as modified would result in the inner surface having a coating of hydrophobic material (i.e. the TEFLONor polytetrafluoroethylene coating).
Regarding Claim 22, Duprat as modified teaches the shell-and-tube condenser according to claim 20 and further teaches wherein the hydrophobic material is selected from the group consisting of nylon, polytetrafluorethylene and combinations thereof (polytetrafluoroethylene as set forth in claim 20. Here it is again noted that the term “polytetrafluorethylene” is used interchangeably with the term “polytetrafluoroethylene” in the art).
Regarding Claim 26, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches an inner surface of the heat exchange tubes (IS in Figure 4, which correspond to the lower surface of the cross-section shown in Figure 3) but fails to teach wherein the inner surface is coated with a fluorine-containing material or sprayed metal.
However, Vasile teaches (Figure 1) a heat exchanger tube (10). In particular, Vasile teaches that a TEFLON coating (TEFLONor its generic material polytetrafluoroethylene is hydrophobic as evidenced by Erturk’s Column 4, lines 18-26. It is also well-known that TEFLONor its generic material polytetrafluoroethylene contain fluorine) on the inside wall of the heat exchanger tube may be helpful in minimizing efficiency losses due to fouling of the inside wall (per Column 3, lines 50-52).
or its generic material polytetrafluoroethylene, as taught by Vasile, for the purpose of minimizing efficiency losses due to fouling of the inside surface of the heat exchanger tubes.  
Duprat as modified would result in the inner surface having a coating of a fluorine-containing material (i.e. the TEFLONor polytetrafluoroethylene coating).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat in view of Schmitz as evidenced by Erturk, further in view of Rathkey, and, and further in view of Lannes - (US2007/0034170), hereinafter referred to as “Lannes”.

Regarding Claim 24, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Duprat’s Figures 2-4) wherein the grooves have a rounding (rounding of the curved surfaces that define the grooves as best shown in Duprat’s Figure 3 as annotated above) but fails to teach the rounding having a radius of 0.04-0.1 of an outer diameter of the heat exchange tubes.
However, Lannes teaches a heat exchange tube (Figure 4) having grooves (grooves at 46) on its outer surface (as shown in Figure 4), wherein the grooves have a rounding (rounding of the curved surfaces that define the grooves) having a radius (radius of curvature, per Paragraph 0037, lines 11-13. Here it is noted that in lines 11-13 reference character 42 appears to be a typo meant to instead refer to reference character 46 as the minimum diameter portion in Figure 4 is 46 whereas 42 refers to the maximum diameter portion as per lines 8-9). In particular, Lannes teaches the radius of curvature is selected as to form convolutions (13) in a manner that increases heat transfer between the fluids flowing inside and outside of the tube (per Paragraph 0026).
Therefore, the radius of the rounding of the grooves is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the radius of curvature affects the shape of the convolution which in turns affects the surface area available for heat transfer. Therefore, since the general conditions of the claim, i.e. the grooves having a rounding, were disclosed in the prior art by Duprat as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Duprat, by employing the rounding having a radius of 0.04-0.1 of an outer diameter of the heat exchange tubes.
Regarding Claim 25, Duprat as modified teaches the shell-and-tube condenser according to claim 16 and further teaches (Duprat’s Figures 2-4) a rounding (rounding of the curved surfaces that define the raised portions adjacent each of the grooves as best shown in Duprat’s Figure 3 as annotated above) of a sloping area  (raised portions adjacent each of the grooves as best shown in Duprat’s Figure 3 as annotated above) on a surface (the surface of the raised portions adjacent each of the grooves as best shown in Duprat’s Figure 3 as annotated above) between the grooves but fails to teach wherein the radius measures 0.3-2 of the outer diameter of the heat exchange tubes.
(Figure 4) having grooves (grooves at 46) on its outer surface (as shown in Figure 4), and a sloping area (area at 42 that slopes towards the grooves at 46) on a surface between the grooves (as shown in Figure 4, i.e. grooves at 46 alternate with raised portions at 42 on the outer surface of the tube and thus each raised portion at 42 is between two grooves at 46) having a rounding (curved in shape as shown in Figure 4). In particular, Lannes teaches the radius of the rounding is selected as to form convolutions (13) in a manner that increases heat transfer between the fluids flowing inside and outside of the tube (per Paragraph 0026).
Therefore, the radius of the rounding of the sloping area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the radius of curvature affects the shape of the convolution which in turns affects the surface area available for heat transfer. Therefore, since the general conditions of the claim, i.e. the sloping area having a rounding, were disclosed in the prior art by Duprat as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Duprat, by employing the radius measuring 0.3-2 of the outer diameter of the heat exchange tubes.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Webre - (US 1436739 A) - 19221128, teaches an evaporator.
Rathkey - (US 2589730 A) - 19520318, teaches a heat exchanger.
Newson et al. - (US 3762468 A) - 19731002, teaches a heat transfer members.
Withers et al. - (US 3779312 A) - 19731218, teaches an internally ridged heat transfer tube.
Withers et al. - (US 3826304 A) - 19740730, teaches an advantageous configuration of tubing for internal boiling.
Withers et al. - (US 3841136 A) - 19741015, teaches a method of designing internally ridged heat transfer tube for optimum performance.
Withers - (US 4007774 A) - 19770215, teaches a heat exchange apparatus and method of controlling fouling therein.
Withers - (US 4102393 A) - 19780725, teaches a heat exchange apparatus.
Matsumoto et al. - (US 4106449 A) - 19780815, teaches an egr system.
Kestner et al. - (US 4125152 A) - 19781114, teaches a scale resistant heat transfer surfaces and a method for their preparation.
Eisinger. - (US 4204570 A) - 19800527, teaches a helical spacer for heat exchanger tube bundle.
Drefahl et al. - (US 4332294 A) - 19820601, teaches a gas cooler with multiply deformed lead tubes.
Detz et al. - (US 4358046 A) - 19821109, teaches an oriented graphite layer and formation.
Warner - (US 4577380 A) - 19860325, teaches a method of manufacturing heat exchangers.
Vasile et al. - (US 4619311 A) - 19861028, teaches an equal volume, contraflow heat exchanger.
Warner - (US 4776391 A) - 19881011, teaches a heat exchanger method and apparatus.
Sulzberger - (US 4858681 A) - 19890822, teaches a shell and tube heat exchanger.
Furukawa et al. - (US 5680772 A) - 19971028, teaches an absorption type refrigerating machine.
Furukawa - (US 5730001 A) - 19980324, teaches an absorption type refrigerating machine.
Reiss et al. - (US 6346294 B1) - 20020212, teaches a process for producing a non-wettable amorphous carbon coating on a component.
Geissler et al. - (US 20020088611 A1) - 20020711, teaches a heat exchanger for liquid and gaseous media.
Leipertz et al. - (US 6428863 B1) - 20020806, teaches a selected adjustment of dropwise condensation on ion implanted surfaces.
Barthlott - (US 6660363 B1) - 20031209, teaches a self-cleaning surfaces of objects and process for producing same.
Tsujita et al. - (US 6684938 B2) - 20040203, teaches an egr cooler.
Ko et al. - (US 20040035561 A1) - 20040226, teaches a heat exchanger.
Keller et al. - (US 20040047997 A1) - 20040311, teaches a method for rendering surfaces resistant to soiling.
Rogalska et al. - (US 20040224137 A1) - 20041111, teaches a method of binding a compound to a sensor surface.
Blangetti et al. - (US 6942022 B2) - 20050913, teaches a condensation heat-transfer device.
Lannes - (US 20070034170 A1) - 20070215, teaches a water heater with convoluted flue tube.
Schmitz - (US 20070131394 A1) - 20070614, teaches a heat exchanger tube, heat exchanger and use.
Erturk et al. - (US 7327572 B2) - 20080205, teaches a heat dissipating device with enhanced boiling/condensation structure.
Cao et al. - (US 20080236803 A1) - 20081002, teaches a finned tube with indentations.
Jehlik - (US 7461639 B2) - 20081209, teaches a coated heat exchanger.
Gentleman et al. - (US 20090155609 A1) - 20090618, teaches a wetting resistant materials and articles made therewith.
Daly et al. - (US 20100276122 A1) - 20101104, teaches a re-direction of vapor flow across tubular condensers.
Master et al. - (US 20110083619 A1) - 20110414, teaches a dual enhanced tube for vapor generator.
Dubrow - (US 7985475 B2) - 20110726, teaches a super-hydrophobic surfaces, methods of their construction and uses therefor.
Marquino et al. - (US 20120063560 A1) - 20120315, teaches a devices and methods for managing noncombustible gasses in nuclear power plants.
Holtzapple et al. - (US 20120118722 A1) - 20120517, teaches a heat exchanger system and method of use.
Holtzapple et al. - (US 20120199534 A1) - 20120809, teaches a desalination methods.
Kim et al. - (US 20150048526 A1) - 20150219, teaches a functional coatings enhancing condenser performance.
Saussier et al. - (WO 2015107314 A1) - 20150723, teaches an improved tube for a heat exchanger.
Duprat et al. - (US 20160341491 A1) - 20161124, teaches an improved tube for a heat exchanger.
He et al. - (US 20160046820 A1) - 20160218, teaches a method and composite for preparing heat exchangers for corrosive environments.
Zhang - (US 20170176115 A1) - 20170622, teaches a functional coatings enhancing condenser performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763